Citation Nr: 1724089	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1977 to June 1981.  He also had periods of active duty for training (ACDUTRA) with the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for a skin condition, to include eczema and dermatitis, and his service connection claim for a foot condition.

This case was last before the Board in September 2016, where it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The RO continued the denial of the Veteran's claims, as reflected in the February 2017 SSOC, and returned the claims to the Board for further appellate review.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's skin condition, to include eczema and dermatitis, is related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition, to include eczema and dermatitis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case (SOC) in May 2010, as well as a supplemental statement of the case (SSOC) in April 2015 and February 2017.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA treatment records, private medical records, buddy statements in support of the claim, and his contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Further, the Veteran was provided with a VA examination in March 2015.  An addendum opinion was obtained in November 2016.  Review of the examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there was substantial compliance with its September 2016 remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Service Connection for a Skin Condition

The Veteran seeks service connection for a skin condition.  He argues that his current disability is related to the skin condition that he was treated for while on active duty in 1977.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against his claim and the appeal will be denied.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, the Veteran has been diagnosed with a skin condition, to include eczema, tinea, and xerosis, at some point during the period on appeal.  See, e.g., September 2009 Phoenix Institute Medical Record.  Therefore, the Veteran has satisfied the first element of service connection.

As previously mentioned, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.

Certain chronic diseases are subject to presumptive service connection if they manifest to a compensable degree within one year of separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.309.  In this case, the Veteran has been diagnosed with a skin condition, to include eczema, tinea, and xerosis.  However, none of these conditions are considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection on a presumptive basis, or based on continuity of symptomatology, is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (finding that the theory of continuity of symptomatology can only be used in cases involving disorders explicitly recognized as "chronic" under 38 C.F.R.§ 3.309(a)).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Regarding direct incurrence, a review of the Veteran's service treatment records show that he was treated for a skin condition during his active military service.
A November 1977 STR shows that the Veteran reported being itchy for one week.  The assessment was dry skin, no rash observed.  Another November 1977 STR notes that the Veteran had "dermatitis over body, itchy."  The assessment was periodic eczema.  Following separation from active duty, there is no other medical evidence of record that shows any additional diagnosis of, or treatment for, a skin condition for over 30 years.  See e.g., June 22, 2002; October 23, 2003; and December 8, 2004 VA Treatment Records (indicating that the Veteran's skin was normal/free from any rashes, and specifically noted the skin on his feet).

In January 2009, a VA treatment record shows that the Veteran complained of flaking skin on his left foot "despite using athlete's foot cream.  The assessment was tinea.  In September 2009, the Veteran complained of dry/cracking skin on the bottom of both feet to his private doctor, Dr. D.S.  The diagnosis was eczema.  Dr. D.S. provided a medical opinion in December 2014, which indicated that the Veteran "has a history of eczema which appears to be stable and asymptomatic."

Again the Veteran's active duty ended in June 1981.  This lengthy period without treatment for the disability tends to weigh against a finding of in-service onset.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by absence of medical treatment of claimed disorder for many years after discharge).

As stated above, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.

In March 2014, the Veteran testified that he has had a skin condition since his active military service, which began with eczema on the bottom of his feet while he was stationed in Germany.  See Board Hearing Transcript at 8.  He reported that he still has the skin problem today, and his dry itchy skin will not go away.  Id. at 9.

In light of the Veteran's documented skin problems during his active military service, as well as his competency to report having had skin issues since service, the Board requested a medical opinion determining whether he has a skin condition, to include eczema, dermatitis, tinea, and xerosis, that is related to his active service.

The Veteran was provided with a VA examination in March 2015.  The examiner provided further explanation for the completed opinion in April 2015.  Following a review of the claims file and physical examination of the Veteran, the VA examiner found no evidence of dermatitis, eczema, tinea, verruca or any other skin condition, aside from dry skin, anywhere on the Veteran's body, including his feet.  Regarding the in-service symptoms of dermatitis/eczema, the examiner noted that the Veteran was diagnosed with eczema on his feet and various locations on the body, which, according to the Veteran, was treated with a topical steroid with improvement of symptoms.  The examiner indicated that there has been no treatment or recurrent diagnosis of eczema or dermatitis since that time.  Regarding tinea, the Veteran stated that he does not recall any prior or current diagnosis or treatment for tinea.  The examiner indicated that there were no current symptoms of tinea located anywhere on the body, to include the feet.  Regarding verruca, the Veteran stated that the right elbow wart was treated in 1989, with no recurrence.  The examiner indicated that there were no current symptoms or treatment for verruca.

The examiner determined that the Veteran's skin condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner first indicated that the Veteran currently suffers from dry skin on the soles of his feet, right knee, and left elbow.  The examiner stated that xerosis (dry skin) is a normal skin condition commonly found among the general population, which does not represent a pathological dermatological condition.  The examiner further stated that it is less likely that the Veteran has a skin disorder, to include verruca, eczema, dermatitis, or tinea, that is related to active service, because there was no current evidence of these conditions located on either foot or anywhere else on his body.

In September 2016, the Board found that the March 2015 VA medical opinion was inadequate.  In providing a negative nexus opinion pertaining to the relationship between the Veteran's skin condition and his service, the VA examiner stated that a review of his service treatment records did not show a prior diagnosis of or treatment for xerosis.  However, as noted above, the Veteran was assessed with having dry skin in a November 1977 STR.  As a result, the Board rejected the medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

An addendum opinion was provided in November 2016.  The VA examiner indicated that despite the Veteran's STRs containing evidence of a prior diagnosis of eczema, there was no evidence of any skin condition, other than dry skin, found during the March 2015 examination.  Further, the examiner stated that there was no documented evidence of any chronic xerosis during the Veteran's active service.  The examiner repeated that the Veteran's dry skin found during the March 2015 is a normal skin variant commonly found among the general population, and reiterated that it does not represent a skin disorder or pathological dermatological condition.  The examiner indicated that it is less likely than not that the Veteran has a skin disorder, to include dry skin, tinea, or eczema, that is related to service.

The Board notes that the November 2016 addendum medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.

On review of the entirety of the lay and medical evidence, the Board finds that service connection for a skin condition on a direct basis must be denied, because the preponderance of the evidence is against the claim.  As noted above, there is no documented medical evidence showing treatment for any skin condition for over 30 years after the Veteran's discharge from active military service.  Additionally, the VA examiners clearly reviewed the STRs and other evidence in the claims file and provided medical opinions that are supported by and consistent with the remaining evidence of record.  Lastly, as noted above, there is no presumption of service connection that is applicable for the Veteran's skin condition, and the evidence demonstrates that service connection based on continuity of symptomatology is not warranted in this case.  38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331.  For all of these reasons, service connection on a direct basis is not warranted for the Veteran's claimed skin disability.

The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno, 6 Vet. App. at 469.  However, while the Veteran has attempted to establish a nexus through his own lay assertions, he is not competent to offer an opinion as to the etiology of a skin condition due to the medical complexity of the matter involved.  Skin disabilities require specialized training for a determination as to diagnosis and causation, and therefore fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against a finding that the Veteran's skin condition, to include eczema and dermatitis, is etiologically related to his active military service, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a skin condition, to include eczema and dermatitis, is denied.


REMAND

The Veteran seeks service connection for a foot condition.  He argues that his feet began to hurt for the first time after putting on a pair of black shoes on the first day of annual ACDUTRA in July 2001.  See March 2014 Board Hearing Transcript at 10-11.  The Veteran testified that he had never observed his foot arch dropping prior to that period of ACDUTRA.  Id. at 18.  The Board recognizes that, as a lay person, the Veteran is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence of record indicates that the Veteran has a diagnosis of bilateral plantar fasciitis.  See e.g., June 2002 (right foot pain for one year) and September 2002 (diagnosis of plantar fasciitis) VA treatment records; see also December 2014 Dr. D.S. statement (noting that Veteran has had bilateral heel pain for 13 years).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).

The Veteran was provided with a VA examination in March 2015 to determine whether he has a foot disability related to service, to include ACDUTRA.  The VA examiner indicated that the Veteran was diagnosed with bilateral plantar fasciitis in 2002.  The examiner opined that it was less likely than not that the Veteran's bilateral plantar fasciitis was incurred in or caused by his active military service or ACDUTRA.  In support of this determination, the examiner stated that there is no evidence of plantar fasciitis or any other musculoskeletal foot condition during the Veteran's active military service or ACDUTRA.

In September 2016, the Board found that the March 2015 VA medical opinion was inadequate.  The examiner based the negative nexus opinion solely on a lack of evidence of treatment for plantar fasciitis during service without considering the Veteran's lay statements alleging that he first had foot pain and observed an arch drop during a period of ACDUTRA.  The Board notes that an examiner's opinion cannot solely rely on the absence of medical records to conclude that there is no relationship between the appellant's current disability and his military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that the absence of contemporaneous medical records does not, in and of itself, render lay evidence not credible).

An addendum medical opinion was provided in January 2017.  The VA examiner determined that it was less likely than not that the Veteran's bilateral plantar fasciitis was incurred in or aggravated during a period of ACDUTRA.  The examiner supported this opinion by indicating that there is no evidence of plantar fasciitis or any other musculoskeletal foot condition during a period of ACDUTRA.  As noted above, relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  On remand, an addendum opinion must be obtained that carefully considers the Veteran's lay statements regarding the onset of his foot pain during a period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2015 VA examiner, or, if unavailable, from another appropriate medical professional, which addresses whether the Veteran's bilateral plantar fasciitis was incurred in or caused during a period of ACDUTRA.  The Veteran's entire claims file, including a copy of this remand, must be made available to the examiner for review.

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral plantar fasciitis was incurred in or caused during a period of ACDUTRA.

In support of this opinion, the examiner is requested to address the Veteran's lay statements and statements from his coworkers, which all indicate that the Veteran first had foot pain during his period of ACDUTRA in July 2001.  For the purposes of this opinion, the examiner should assume that the Veteran's statements are credible.

The Board notes that the examiner may not use the lack of contemporaneous evidence in the Veteran's medical records as the sole basis for a negative opinion.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resorting to mere speculation, the reasons and bases for this conclusion should also be provided.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


